
	
		I
		111th CONGRESS
		1st Session
		H. R. 1335
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mrs. Halvorson (for
			 herself, Mr. Filner,
			 Ms. Bordallo,
			 Mr. Ross, Ms. Kaptur, Mr.
			 Childers, Mr. LaTourette,
			 Mr. Walz, Mr. Sablan, Mr.
			 Kissell, Mr. Nye,
			 Mr. Connolly of Virginia,
			 Mr. Luján,
			 Mr. Delahunt,
			 Mr. Pierluisi,
			 Mr. Polis of Colorado,
			 Mr. Heinrich, and
			 Ms. Kilroy) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the
		  Secretary of Veterans Affairs from collecting certain copayments from veterans
		  who are catastrophically disabled.
	
	
		1.Prohibition on collection of
			 certain copayments from veterans who are catastrophically disabled
			(a)Prohibition on
			 collection of copayments and other fees for hospital or nursing home
			 careSection 1710 of title
			 38, United States Code, is amended—
				(1)by
			 redesignating subsection (h) as subsection (i); and
				(2)by inserting after
			 subsection (g) the following new subsection (h):
					
						(h)Notwithstanding any other provision of this
				section, a veteran who is catastrophically disabled shall not be required to
				make any payment otherwise required under subsection (f) or (g) for the receipt
				of hospital care or nursing home care under this
				section.
						.
				(b)Effective
			 dateSubsection (h) of section 1710 of title 38, United States
			 Code, as added by subsection (a), shall apply with respect to hospital care or
			 nursing home care provided after the date of the enactment of this Act.
			
